MEMORANDUM**
Federal prisoner Ronald Del Raine appeals pro se the district court’s order dismissing his motion for transfer pursuant to Federal Rule of Appellate Procedure 23(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Del Raine contends that he was transferred to the Eastern District (“E.D.”) of California in violation of Fed. R.App. P. 23(a), because the Bureau of Prisons transferred him without seeking a court order from the Central District of California (“C.D.”), where his 28 U.S.C. § 2241 habe-as petition was filed.
To the extent Del Raine contends his transfer affected his habeas petition, a transfer back to the C.D. is not necessary. See Shabazz v. Carroll, 814 F.2d 1321, 1324 (9th Cir.1987) (declining to order transfer back, notwithstanding improper transfer, because review of habeas petition was not prejudiced), vacated in part on other grounds, 833 F.2d 149 (9th Cir.1987); see also Fed. R.App. P. 23(a).1
To the extent Del Raine contends his prison transfer was a result of vindictive and retaliatory behavior by the government in response to his litigation against the government, we decline to address his claims because they are not cognizable in a Rule 23(a) motion. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir.1991) (stating that habeas corpus proceedings are the proper mechanism for challenging the legality or duration of confinement, whereas civil rights actions are the proper method for challenging conditions of confinement).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. This court has dismissed Del Raine's appeal of the district court’s denial of his § 2241 habeas petition. See Del Raine v, Adams, 58 Fed.Appx. 762 (9th Cir.2003).